Citation Nr: 0530089	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  97-23 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for a skin condition, claimed as chloracne, as a 
result of exposure to herbicides.

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in November 2002.  
A transcript of the hearing is of record.  In April 1998, 
July 2002, and March 2003, the Board remanded the veteran's 
case to the RO for further development.  The case was 
recently returned to the Board in October 2005.

The Board notes that in the veteran's August 1997 substantive 
appeal, he raised the issues of service connection for left 
knee arthritis and service connection for peripheral 
neuropathy.  These issues were referred to the RO in the 
April 1998 Board remand; however, the RO has yet to develop 
the issues.  Therefore, these issues are again referred to 
the RO for proper development and adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's skin disorder is not of service origin nor 
is it related to any incident of service.






CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in April 1996, before the enactment of the VCAA.  

An RO letter dated in August 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the August 2004 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition existed from military service to the present time.  
The letter also suggested that he submit any evidence in his 
possession.  By this letter, the veteran was notified which 
portion of the evidence the veteran was responsible for 
sending to VA and which portion of the evidence VA would 
attempt to obtain on behalf of the veteran.

The August 2004 VCAA letter may not have adequately informed 
the veteran of the requirements necessary to substantiate a 
claim of entitlement to service connection.  However, the 
pertinent laws and regulations, and reasons and bases of the 
July 1997 Statement of the Case (SOC) specifically explained 
to the veteran what the evidence must show in order to 
establish service connection for the claimed disability.  The 
veteran was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he had 
over a year to respond to the SOC prior to the certification 
of his appeal to the Board.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the July 1997 statement of the case and April 
2000 and April 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.  The April 1998, July 2002, and March 
2003 Board remands also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran argues that he suffers from a chronic rash that 
involves his entire trunk and most of his back.  He believes 
that the rash is a result of Agent Orange exposure while in 
the service.

The veteran's service medical records were reviewed and show 
that he was not diagnosed with or treated for a skin 
condition in service.  Upon separation, his skin condition 
was normal.  His Form DD-214 shows that he was stationed on 
the USS Hugh Purvis (DD 709) Navy ship.

A September 1969 letter from a private physician, J.N., M.D., 
shows that the veteran suffered injuries as the result of an 
automobile accident.  The veteran's handwritten note on the 
letter stated that he had the rash at the time of the 
automobile accident and the doctors thought it was a heat 
rash.

A July 1977 private medical record from G.B., M.D. shows that 
the veteran was prescribed medication for a skin rash from 
L.C., M.D.  The skin rash was questionably ring worm.

In a March 1996 VA outpatient medical record, it is noted 
that the veteran reported having a chronic rash since 1969.  
He stated that he was initially told by the military that it 
was a heat rash, and the rash continued in cold and warm 
weather.

In May 1996, the veteran underwent a VA Agent Orange 
examination.  The veteran noted that he was in Vietnam from 
1968 to 1969 and was mainly on the ship.  The examination 
revealed tinea versicolor on his thorax and upper.

In October 1996, the RO requested the veteran's medical 
records from his private physician, L.C., M.D.  The physician 
responded that he retired eight years ago and could not 
remember the veteran's condition.  He was now in a nursing 
home and did not know the location of the veteran's chart.

In a December 1998 letter, the veteran's friend, J.K., stated 
that he served with the veteran in the service and observed 
the veteran with a large red skin rash on his upper torso 
area.  He observed this on many occasions.

In November 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He stated that his rash 
began in the service in approximately August or September of 
1968.  He continued to have skin rashes on his upper torso 
after discharge from the service.  He did not receive medical 
treatment for his skin condition, but treated himself with 
topical ointment.  The veteran also stated that during his 
May 1996 VA Agent Orange examination, he was not noted to 
have a skin condition, but his condition had flare-ups and 
came and went with heat and he had never presented to a 
medical doctor during a flare-up to be properly examined.  
Further the veteran argued that based on the lay evidence 
provided by J.K., the veteran's friend, that he had a skin 
rash in service, he should be given an examination to 
determine the etiology of his skin condition.  The veteran 
also stated that he had been treated for his skin condition 
in the 1970s and his diagnosis at that time was that the rash 
was a fungus and they recommended that he use a topical 
ointment.

In October 2004, the veteran submitted photographs of his 
upper body, which showed skin discoloration on his chest and 
on his back.

In a February 2005 VA outpatient medical record, it was noted 
that the veteran reported having a history of skin problems.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's claimed skin 
condition is not warranted.  As such, the Board notes that 
the veteran's Vietnam service included service upon the USS 
Hugh Purvis ship.  Service aboard a ship on the shore of 
Vietnam is not considered as being "in" the Republic of 
Vietnam, or visiting the Republic of Vietnam for purposes of 
the presumption of exposure to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004); See VAOPGCPREC 27-97.

Assuming arguendo that the veteran did disembark the USS Hugh 
Purvis and was in the Republic of Vietnam for purposes of the 
presumption of exposure to Agent Orange, the Board finds that 
service connection for his skin condition would also not be 
warranted.  As such, the Board notes that chloracne must 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).  According to 
the medical evidence, the first notation of the veteran 
having a skin condition was in July 1977 wherein it was noted 
that he received prescription medication for his skin 
condition that was questionably ring worm.  Hence, the 
veteran has not been shown to have a diagnosis of chloracne 
within a year after his last exposure to Agent Orange, which 
would have been in January 1970.  Therefore, service 
connection is not warranted for the veteran's skin condition 
on a presumptive basis as a result of exposure to Agent 
Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the veteran's 
service medical records are void for any diagnosis of 
chloracne or a skin condition in service.  In addition, the 
first evidence of treatment of a skin condition was in July 
1977, which is seven years after the veteran's discharge from 
service.  Although the veteran's friend, J.K., stated that he 
observed the veteran with a skin rash during service, a lay 
person is not competent to render an opinion concerning a 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As such, J.K.'s lay 
statement does not support a finding that the veteran had a 
chronic skin condition in service that is the cause of the 
veteran's current skin condition.  In addition, the veteran 
argues that a VA examination is necessary to determine the 
etiology of his skin condition.  In Duenas v. Principi, 18 
Vet. App. 512, 517 (2004) the Court held that the Board is 
required to provide a written statement of the reasons or 
bases for its conclusion whether to provide a claimant with a 
medical examination.  Under 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4), the record before the VA need only (1) 
contain competent evidence that a claimant has persistent or 
recurrent symptoms of a condition and (2) indicate that those 
symptoms may be associated with active service.  Duenas, 18 
Vet. App. at 518.  In this case, however, there is no 
reasonable possibility that an examination would aid in 
substantiating the veteran's claim for service connection for 
a skin condition.  There is no medical evidence showing that 
the veteran was diagnosed with a skin condition in service 
and a medical opinion relating the veteran's skin condition 
to service would be speculative at best and based on the 
veteran's report.  Therefore, as there is no medical evidence 
of record that shows that the veteran had a skin condition in 
service or that his current skin condition is related to his 
service, the Board finds service connection is not warranted 
for a skin condition on a presumptive basis or a direct 
basis.

 
ORDER

Entitlement to service connection for a skin condition, 
claimed as chloracne, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


